EXHIBIT 10.26

AMENDMENT

TO THE

SILGAN HOLDINGS INC.

2004 STOCK INCENTIVE PLAN

The Silgan Holdings Inc. 2004 Stock Incentive Plan (the “Plan”) is hereby
amended, effective as of March 15, 2005, to change the measurement and vesting
schedule of director awards.

 

  1. Section 4 of the Plan is hereby amended to read as follows:

Officers, other Key Employees and Outside Directors shall be eligible for the
grant of Restricted Shares and Stock Units. Only officers and other Key
Employees shall be eligible for the grant of Options, SARs and Performance
Awards.

 

  2. The final sentence of subsection (d) of Section 8 of the Plan is hereby
deleted in its entirety.

 

  3. The final sentence of subsection (e) of Section 8 of the Plan is hereby
deleted in its entirety.

 

  4. Subsection (a) of Section 15 of the Plan is hereby amended to read as
follows:

 

  (a) Annual Grant. On the first business day following the day of each annual
meeting of the stockholders of the Company, each Outside Director shall be
granted an Award of Restricted Shares or Restricted Stock Units, in the
discretion of the Board of Directors, which Award shall have an aggregate Fair
Market Value of $50,000 as of the date of grant, provided that no fractional
Share or fractional Stock Unit shall be issued. If an Outside Director would
otherwise acquire the right to receive fractional Shares or fractional Stock
Units pursuant to the preceding sentence, such right shall be disregarded and
the Award shall be rounded down to the nearest number of whole Shares or whole
Stock Units, as applicable. Notwithstanding anything to the contrary herein, the
Board of Directors shall determine the terms of any Award to an Outside
Director, which terms shall be set forth in an Award Agreement between the
recipient and the Company. The terms of any Award of Restricted Shares shall
conform to the provisions of Section 6, and the terms of any Award of Restricted
Stock Units shall conform to the provisions of Section 11, in each case except
to the extent specifically modified by this Section 15.

 

  5. The first sentence of subsection (b) of Section 15 of the Plan is hereby
amended to read as follows:

Each Award of Restricted Shares or Restricted Stock Units to an Outside Director
shall become fully vested, in the sole discretion of the Board of Directors,
over a period no shorter than twelve (12) months, as specified in the Award
Agreement.

 

  6. Subsection (c) of Section 15 of the Plan is hereby deleted in its entirety.

 

  7. Subsection (a) of Section 18 of the Plan is hereby amended to delete the
phrase “an Employee or Outside Director” in the prefatory language of such
subsection and to substitute the phrase “a Participant” in place thereof.

 

  8. Section 18 of the Plan is hereby further amended to add the following new
subsection (e):

 

  (e) Compliance with Code Section 409A. Notwithstanding anything to the
contrary herein, this Plan incorporates all applicable restrictions of
Section 409A of the Code and guidance issued thereunder, and the Plan shall be
deemed amended as necessary to conform to the requirements of Section 409A any
Awards that are deferred pursuant to this Section 18 and any other Awards that
are considered to be “deferred compensation” for purposes of Section 409A.

 

  9. Section 19 of the Plan is hereby amended to read as follows:

No fractional Shares shall be issued under the Plan. If a Participant acquires
the right to receive a fractional Share under the Plan, the Participant shall
receive, in lieu of the fractional Share, an amount in cash equal to the Fair
Market Value of the fractional Share as of the date of the settlement of the
Award, except as provided in Section 15(a).